Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/14/2021 has been entered.

 Claim Status
Claims 1, 3, 4, 11-13, 18-20 have been amended; support is found Figure 4 for claim 1, 3, 4, 11-13 and 18-20.
Claims 21-23 have been added, support is found in original claims 5-7.
Claims 1-23 are currently pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

invention.


Claim(s) 18 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kim et al. (KR 20140139792).

As to claim 18, Kim et al. discloses an electrolyte composition comprising a salt component including consisting essentially of both lithium difluoro(oxalato)borate and lithium tetrafluoroborate, and a solvent component consisting essentially of a first solvent component and a second solvent component, wherein the first solvent component is or ethylene carbonate, and the second solvent component is dimethyl carbonate or diethyl carbonate [0037].



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 4, 6-11, 15-16 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 20140139792) in view of Zhang et al. (US 2016/0240896 A1).
As to claims 1 and 11 Kim discloses a rechargeable cell providing to the battery cell a salt component consisting essentially of lithium difluoro(oxalato)borate and lithium tetrafluoroborate [0031] and a solvent component consisting essentially of a first solvent component and a second solvent component [0037], 
wherein the first solvent component is ethylene carbonate, and the second solvent component is dimethyl carbonate or diethyl carbonate [0037].
However, Kim does not disclose the battery as in a lithium metal or anode-free rechargeable battery cell.
Zhang et al. discloses a battery and teaches the battery can have an anode [0027, 0047] or be anode free [0028].  Zhang et al. further teaches the anode free configuration reduces the weight and size of the battery thereby increasing the energy density compared to a conventional rechargeable battery having an anode and a cathode [0052].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to use an anode free battery because it reduces the weight and size of the battery thereby increasing the energy density compared to a conventional rechargeable battery.
As to claims 3, 12 and 19, Kim discloses the solvent is DEC but not FEC.  Zhang further discloses exemplary solvents can be DEC or FEC [0066] for use with salts of LiBF4 or LiDFOB [0063].
The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
As to claims 4 and 13, Kim further discloses that the second solvent component is diethyl carbonate [0037].
As to claims 6, 7 and 21, Kim disclose the addition of LiDFOB and LiBF4 but does not disclose the molar concentration of LiDFOB or the LiBF4 is between about 0.5M and 2M or LiDFOB 6M and 1M and the molar concentration of LiBF4is between about 0.4M and about 0.6M.
 Zhang further discloses the electrolyte comprises, consists essentially of, or consists of a lithium salt, such as LiFSI, LiAsF6, LiCF3SO3, LiTFSI, LiBOB, LiDFOB, LiClO4, LiBF4, or a mixture thereof [0063].  Zhang further discloses the concentration of lithium salt in the electrolyte is within a range of from 1.1 M to 8 M, such as 2.5-8 M, 3-8 M, or 3-6 M. Desirably, the selected electrolyte can form a stable SEI layer to minimize the side reactions between the electrolyte and in situ formed Li metal which largely reduces the consumption of active materials, solvent and salt during the charge/discharge processes of the batteries.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have the concentrations of the lithium salts be between 0.5 to 2M because it can form a stable SEI layer to minimize the side reactions.
As to claims 8 and 15, Kim discloses the battery with a salt combination of LiDFOB and LIB4 as discussed above and incorporated herein. While Kim discloses that the capacity is increase when used combination than when used alone [0032], it is noted that, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex Parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987.).  In this case, the limitation of “wherein the capacity retention of the system is improved by at least 50% compared to a system using only one of lithium difluoro(oxalato)borate and lithium tetrafluoroborate” does not provide any structural limitations.
As to claim 9, Kim discloses the battery with a salt combination of LiDFOB and LIB4 as discussed above and incorporated herein. It is noted that, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex Parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987.).  In this case, the limitation of “wherein the capacity retention of the system is maintained to at least 85% over 50 cycles at a charge rate of C/5 and discharge rate of C/2 at 40°C”.
As to claim 10 and 16, Kim discloses the battery with a salt combination of LiDFOB and LIB4 as discussed above and incorporated herein. It is noted that, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex Parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987.).  In this case, the limitation of “the capacity retention of the system is maintained to at least 80% over 50 cycles at a charge rate of C/5 and discharge rate of C/2 at 20°C under uniaxial stack pressure of about 500 psi”.

As to claim 20, Kim discloses the second solvent component further includes is diethyl carbonate [0037].

Claims 2 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 20140139792) in view of Zhang et al. (US 2016/0240896 A1) as applied to claim 1 and 11 above, and further in view of Rouillard et al. (US 6,087,036).
As to claims 2 and 17, Modified Kim discloses a battery but does not disclose a uniaxial stack pressure in the range of 20 to 500 pounds per square inch is applied to the battery cell.
Rouillard discloses a battery and teaches the maintaining the cell in a compression
(abstract). Rouillard teaches applying a 5-100 psi (col. 15 lines 35-37) to maintain a continuous state of compression (Col. 15 lines 35-28) and further teaches by maintaining a state of compression increases the performance and service life of the cell (col. 14 lines 56-61).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was filed to have the cell of modified Kim under pressure of 5-100 psi because this Rouillard teaches this increases the performance and service life of the cell.

Claims 5, 14, 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 20140139792) in view of Zhang et al. (US 2016/0240896 A1)  as applied to claims 4 and 13 above, and further in view of Ohashi et al. (US 2011/0091768 A1).
As to claims 5, 14 and 21, Modified Kim discloses the electrolyte as discussed above in claims 4 and 13 above but does not state the ratio of fluorethylene carbonate to diethyl carbonate is between about 0.5:3 to about 3:0.5 by volume or first component to second component to about 1: 1 to about 1:2.
Ohashi et al. discloses an electrolytic solution for a secondary battery and teaches the electrolytic solution having a cyclic carbonate and a chain carbonate are used in combination as the non-aqueous solvent, the proportion of the chain carbonate in the non-aqueous solvent of the non-aqueous electrolytic solution is between 20-95 %volume and the cyclic carbonate in the amount 5-70 % by volume [0553] which encompasses the claimed range of 0.5:3 and 3:0.5 of FEC:DEC (FEC-cyclic : DEC-chain). Ohashi et al further teaches that an excessively low proportion of the chain carbonate can cause an increase in the viscosity of the non-aqueous electrolytic solution of the present invention and an excessively high proportion of the chain carbonate can cause a reduction in the degree of dissociation of a lithium salt serving as an
electrolyte, thereby reducing the electrical conductivity of the no aqueous electrolytic solution of
the present invention.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was filed to have the FEC:DEC ratio fall within the claimed range because Ohasi teaches this allows for an electrolyte to have a lower viscosity and will allow electrical conductivity in the battery.
As to claim 23, Kim disclose the addition of LiDFOB and LiBF4 but does not disclose the molar concentration of LiDFOB 0.6M and 1M and the molar concentration of LiBF4is between about 0.4M and about 0.6M.
 Zhang further discloses the electrolyte comprises, consists essentially of, or consists of a lithium salt, such as LiFSI, LiAsF6, LiCF3SO3, LiTFSI, LiBOB, LiDFOB, LiClO4, LiBF4, or a mixture thereof [0063].  Zhang further discloses the concentration of lithium salt in the electrolyte is within a range of from 1.1 M to 8 M, such as 2.5-8 M, 3-8 M, or 3-6 M. Desirably, the selected electrolyte can form a stable SEI layer to minimize the side reactions between the electrolyte and in situ formed Li metal which largely reduces the consumption of active materials, solvent and salt during the charge/discharge processes of the batteries.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have the concentrations of the lithium salts be between 0.5 to 2M because it can form a stable SEI layer to minimize the side reactions.
Modified Kim discloses the first and second solvent but is silent to the ratio of the first solvent component to the second solvent component is between about 1:1 to about 1:2.
Ohashi et al. discloses an electrolytic solution for a secondary battery and teaches the electrolytic solution having a cyclic carbonate and a chain carbonate are used in combination as the non-aqueous solvent, the proportion of the chain carbonate in the non-aqueous solvent of the non-aqueous electrolytic solution is between 20-95 %volume and the cyclic carbonate in the amount 5-70 % by volume [0553] which encompasses the claimed range of 0.5:3 and 3:0.5 of FEC:DEC (FEC-cyclic : DEC-chain). Ohashi et al further teaches that an excessively low proportion of the chain carbonate can cause an increase in the viscosity of the non-aqueous electrolytic solution of the present invention and an excessively high proportion of the chain carbonate can cause a reduction in the degree of dissociation of a lithium salt serving as an
electrolyte, thereby reducing the electrical conductivity of the no aqueous electrolytic solution of
the present invention.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was filed to have the FEC:DEC ratio fall within the claimed range because Ohasi teaches this allows for an electrolyte to have a lower viscosity and will allow electrical conductivity in the battery.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection.
Applicant’s arguments include:
Zhang does not disclose “consisting essentially of LiDFOB and LIBF4” (page 5).
The Figures show unexpected results where the mixture of LiDFOB and LIBF4 is better than LiBF4 or LiDFOB alone.
In response to arguments:
The new rejection uses reference Kim which discloses the salt is LiDFOB and LIBF4 as is discussed above.  Furthermore, it is noted that Zhang et al. does state “the electrolyte comprises, consists essentially of, or consists of a lithium salt, such as LiFSI, LiAsF.sub.6, LiCF.sub.3SO.sub.3, LiTFSI, LiBOB, LiDFOB, LiClO.sub.4, LiBF.sub.4, or a mixture thereof” [0063].
This advantage is discussed in the Kim reference in paragraph 32, therefore it is not an advantage that is unexpected.   The Kim reference further discloses the EC and DEC or DMC and the courts have stated that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955. Moreover, "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA J LAIOS whose telephone number is (571)272-9808. The examiner can normally be reached Monday-Thursday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Maria Laios/Primary Examiner, Art Unit 1727